ON REHEARING

                               UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-7712


ROBERT W. JOHNSON,

                 Plaintiff - Appellant,

          v.

JAY VANNOY;    DAVID   B.    FREEDMAN;   TOM   E.   HORNE;     LEIGH   C.
BRICKER,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:14-cv-00055-FDW)


Submitted:    May 19, 2015                          Decided:    May 29, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert W. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert        W.     Johnson     appeals       the   district       court’s      order

dismissing         his     42   U.S.C.       § 1983      suit    as   frivolous.          We

previously dismissed this appeal as untimely.                           Johnson has now

filed    a    petition       for     panel    rehearing.         Upon    review      of   the

petition, we grant panel rehearing and affirm.

      On appeal, we confine our review to the issues raised in

the   Appellant’s          brief.        See       4th   Cir.    R.   34(b).        Because

Johnson’s informal briefs do not challenge the basis for the

district      court’s       disposition,       Johnson     has    forfeited        appellate

review       of    the     court’s    order.          Accordingly,      we    affirm      the

district court’s judgment.                   We also deny Johnson’s motion for

appointment of counsel.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials         before    this     court     and    argument    would      not    aid   the

decisional process.

                                                                                   AFFIRMED




                                               2